Name: Regulation (EEC) No 666/74 of the Council of 28 March 1974 supplementing Regulation (EEC) No 986/68 as regards the criteria governing the fixing of aid for skimmed milk and skimmed-milk powder, for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  agricultural activity
 Date Published: nan

 No L 85/58 Official Journal of the European Communities 29 . 3 . 74 REGULATION (EEC) No 666/74 OF THE COUNCIL of 28 March 1974 supplementing Regulation (EEC) No 986/68 as regards the criteria governing the fixing of aid for skimmed milk and skimmed-milk powder, for use as feed THE COUNCIL OF THE EUROPEAN COMMUNITIES, ' 1 . Aid shall be fixed taking into account the following factors :  the intervention price for skimmed-milk powder applicable during the milk year concerned,  the supply situation as regards skimmed milk and skimmed-milk powder and developments in the use thereof as feed,  trends in veal prices,  trends in the market prices of competing proteins compared with those of skimmed ­ milk powder. 2 . Aids shall be fixed annually for the following milk year, immediately after the fixing of the inter ­ vention price of skimmed-milk powder for the new year, within a margin to be fixed by the Council acting on the proposal of the Commis ­ sion in accordance with the voting procedure laid down in Article 43 (2) of the Treaty. They shall be modified during the milk year only in so far as a considerable change in the factors referred to in paragraph 1 so requires. 3 . As far as the milk year 1974/75 is concerned, the aid for skimmed-milk powder shall be between 26 u.a . and 36 u.a . per 100 kg. For skimmed milk, it shall bear an appropriate relationship to the aid fixed for skimmed-milk powder. Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (*) of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 662/74 (2), and in particular Article 10(2) thereof ; Having regard to the proposal from the Commission ; Whereas in accordance with Article 10(3) of Regula ­ tion (EEC) No 804/68 the amount of aid granted for skimmed milk and skimmed-milk powder for use as feed is fixed henceforward in accordance with the procedure laid down in Article 30 of the said Regula ­ tion ; whereas, therefore , it is necessary to determine the criteria to be considered at the time of fixing these aids and to supplement Council Regulation (EEC) No 986/68 (3 ) of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed, as last amended by Regulation (EEC) No 1038/72 (4 ) ; Whereas, to determine the amount of the aid in ques ­ tion , account should be taken of the entire protein market, and in particular of the relationship existing between the price of skimmed-milk powder and that of competing nitrates used in feedingstuffs ; whereas both the increase in the use of liquid skimmed milk and skimmed-milk powder and price trends on the veal market should also be taken into consideration ; whereas, moreover, an adequately stable amount of aid should be ensured, HAS ADOPTED THIS REGULATION : Article 1 Article 2 This Regulation shall enter into force on 1 April 1974. Regulation (EEC) No 986/68 shall be supplemented by the addition of Article 2a as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1974 . For the Council The President J. ERTL (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) See p. 51 of this Official Journal . (3 ) OJ No L 169, 18 . 7 . 1968 , p . 4 . (4 ) OJ No L 118 , 20 . 5 . 1972, p. 21 .